Citation Nr: 1302864	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  97-26 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an evaluation in excess of 20 percent disabling for the Veteran's chronic gastrointestinal disability from July 1, 1961, to September 26, 1994.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to April 1955.  He was born in 1934. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 1997 and September 1997 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board denied this claim in October 1999 and June 2002, on which occasions the matter was vacated by the United States Court of Appeals for Veterans Claims (Court).  The Board again denied the claim in July 2005 (this determination was remanded by the Court), November 2009 (vacated by the Court), and January 2011 (remanded by the Court).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has consistently argued that his chronic gastrointestinal disability has been underrated due to VA's failure to recognize various symptoms as a component of the service-connected disorder.  More specifically, the Veteran has argued that he exhibits sweating, flushing, vomiting, exhaustion, faintness, dizziness, and pain.  The Board notes that most of the prior examination reports focused on the issue of migraine-like headaches, as the Veteran had previously had a claim for that disorder as secondary to his chronic gastrointestinal disability (which was finally denied in February 2004).  As such, those examinations
do not adequately address the other symptoms contended by the Veteran to be manifestations of his service-connected gastrointestinal disability.  

Additionally, the Veteran argues that the VA has not sought an expert opinion regarding whether he suffers from anemia, and to what extent it is related to his service connected gastrointestinal disability.  

In light of the above, the Board finds the claim should be remanded for a new VA examination.  The Board acknowledges that a VA opinion may be more appropriate than a VA examination.  Since the issue in this case is entitlement to an increased rating from July 1, 1961, to September 26, 1994, the current findings are not particularly relevant.  However, the Veteran has argued that a "test meal" should be performed to determine if he does indeed have "late dumping syndrome" manifested by sweating, flushing, vomiting, exhaustion, faintness, dizziness, pain, and anemia.  The Board notes that a determination that the Veteran presently has "late dumping syndrome" does not necessarily establish that he suffered from such disorder between July 1, 1961, and September 26, 1994.  However, if the VA examiner determines that such a test would provide insight into the etiology of the Veteran's July 1, 1961, to September 26, 1994 symptoms, then such a test should be conducted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should ensure that the VA records are updated and in the claims folder.   

2.  The RO should schedule the Veteran for a VA gastroenterology examination for the purpose of determining the severity of his chronic gastrointestinal disability from July 1, 1961, to September 26, 1994.  Specifically, the examiner should render an opinion on whether the Veteran's sweating, flushing, vomiting, exhaustion, faintness, dizziness, pain, and anemia (if found to have at least as likely as not existed between July 1, 1961, and September 26, 1994) are symptoms of his chronic gastrointestinal disability, to include his vagotomy.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  

The examiner should render an opinion regarding whether the Veteran's aforementioned symptoms are due to late dumping syndrome.  

If the examiner determines that the results of a "test meal" would be probative, then such a test should be conducted.  If the examiner determines that it would not be probative, the examiner should explain the bases for that opinion. 

The examiner should support his/her opinions with a rationale that discusses the pertinent treatment reports, the VA and private examination reports referenced in the Veteran's Brief to the Court, and the medical treatises referenced in the Veteran's Brief.  

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


